381 S.C. 208 (2009)
672 S.E.2d 785
Kenneth W. SANDERS, Petitioner,
v.
MEADWESTVACO CORPORATION, Self Insured Employer, Respondent.
No. 26590.
Supreme Court of South Carolina.
Heard January 8, 2009.
Decided January 26, 2009.
Ben C. Harrison & Jeremy A. Dantin, of Harrison, White, Smith & Coggins, P.C., of Spartanburg, for Petitioner.
*209 Kirsten L. Barr, of Trask & Howell, L.L.C., of Mt. Pleasant, for Respondent.
PER CURIAM:
We granted a writ of certiorari to review the Court of Appeals decision in Sanders v. MeadWestvaco Corp., 371 S.C. 284, 638 S.E.2d 66 (Ct.App.2006). After a thorough review of the record and briefs, the writ of certiorari is
DISMISSED AS IMPROVIDENTLY GRANTED.
TOAL, C.J., WALLER, PLEICONES, BEATTY and KITTREDGE, JJ., concur.